UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7364


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY MOORE, a/k/a Ant,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:02-cr-00225-AWA-9; 2:12-cv-00107-AWA)


Submitted:   December 14, 2012            Decided:   January 16, 2013


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Moore, Appellant Pro Se.          Darryl James Mitchell,
Assistant United States  Attorney,        Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony      Moore    seeks      to    appeal    the    district         court’s

orders denying        relief       on   his    28    U.S.C.A.       § 2255   (West       Supp.

2012) motion and denying his motion to reconsider.                               The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable           jurists    would       find    that     the

district      court’s      assessment       of      the    constitutional        claims    is

debatable     or     wrong.        Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and     that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense      with    oral      argument         because      the    facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3